EXHIBIT 21 List of Subsidiaries as at December 31, 2012 Each of the following subsidiaries is wholly-owned by the Registrant. Legend International Holdings Limited* Legend Diamonds Pty Ltd* Teutonic Minerals Pty Ltd* Alexya Pty Ltd Paradise Phosphate Limited * These entities are inactive. Each of the following subsidiaries is partly-owned by the Registrant. Merlin Diamonds Limited (41.95%) Striker Diamonds Pty Ltd* Merlin Operations Pty Ltd* * Wholly owned subsidiaries of Merlin Diamonds Limited.
